PER CURIAM.
This is an appeal from a judgment in a judge tried case between citizens of different states. Appellants, plaintiffs below, sought damages for death and personal injury alleged to have been caused by the defendant’s negligence in driving his automobile on the public highway in the State of Washington. The case was tried and the district judge found (a) negligence on the part of the person killed and the other plaintiffs, and (b) no negligence on the part of the defendant. The negligence found is supported by the evidence and was a contributing cause of the death and the injury.. It is hence unnecessary to consider the evidence concerning the absence of negligence on the part of the defendant. Fuller v. Friedman, 135 Wash. 116, 237 P. 293.
The judgment is affirmed.